DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a method which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, is an abstract idea.  It merely consists of determining navigation performance of a map.  This is equivalent to a person calculating a score or mentally evaluating the performance of the navigation system.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[Mental processes] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, If presented with the acquired simulation video and real environment video, a person could mentally compare the videos and determine the performance of the navigation system based on their comparison.  Thus, the claim is directed to an abstract idea.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recited any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Before the mental process of determining navigation performance, the claim recites the steps of “acquiring a travelling simulation video”, “acquiring a real environment image”, and “generating a linkage video”.  Both acquiring steps are equivalent to mere data gathering which, when recited at a high level of generality as it is in the instant application, is an insignificant extra-solution activity.  The step of “generating a linkage video” is equivalent to arranging the acquired data from the travelling simulation video and real environment images in a way that it can be evaluated during the step of determining navigation performance.  Therefore, generating a linkage video is an insignificant pre-solution activity.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that amount to significantly more than the mental process of evaluating navigation performance. As set forth above, acquiring the travelling simulation video and acquiring the real environment image are data gathering steps which are insignificant extra-solution activities. Further, the method step of generating a linkage video is a well-understood, routine, and conventional application of a computer when implemented on a computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of a data gathering action is a well‐ understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Finally, arranging or manipulating data as is done in the step of generating the linkage video is a well-understood, routine, and conventional application of a computer.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claim 8 is commensurate in scope with claim 1, with the exception that claim 8 is directed to an apparatus rather than a method.  However, the apparatus of claim 8 is equivalent to a generic computer, and the generic computer executes the same method that is recited in claim 1.  As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and transmitting are performed by a “back-end server”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.  Therefore, claim 8 is rejected using the same analysis as claim 1 above.
Similarly, claim 15 is directed towards a non-transitory computer-readable storage medium which executes the method of claim 1.  This is equivalent to implementing the abstract idea of claim one on a computer, and therefore claim 15 is rejected using the same analysis as claim 1 above.  
Dependent claims 2-6, 9-14, and 15-19 further limit the abstract ideas of claims 1 and 8 without integrating the abstract ideas into a practical application or adding significantly more.  For example, claims 2, 9, and 16 further limit the abstract idea by reciting details of how the abstract idea is to be performed (determining evaluation results of each frame, determining a problem level based on the evaluation results, and determining the navigation performance based on the determined problem levels).  However, all of these further determinations are still processes which could be performed in the human mind, and therefore are still abstract ideas.  As a further example, claims 4, 11, and 18 further limit the abstract idea by adding the steps of converting voice navigation into a text and adding the text to an image.  The step of converting voice navigation into a text is yet another mental process step which could be performed in the human mind.  If one were to listen to a voice navigation command, they could write down the text with the aid of pen and paper, or enter the text into a generic computer with the aid of an input device.  Therefore, the converting step is a further abstract idea.  The step of adding the text to an image is equivalent to merely displaying information which, when recited at a high level of generality as it is in the instant application, is an insignificant extra-solution activity.  As a final example, claims 6 and 13 recite a second map which is included in the evaluation method.  However, the same steps of acquiring a travelling simulation video, acquiring a real environment image, generating a linkage video, and determining navigation performance are still applied to the second map, and therefore these dependent claims do not integrate the abstract ideas of the independent claims into a practical application or add significantly more.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 20 is directed to a computer program product which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer program product could be a magnetic disk, optical disk, memory, or programmable logic apparatus (PLD), the broadest reasonable interpretation of “computer program product”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer program product is a non-transitory computer readable medium.  However, as noted above, merely including instructions to implement the abstract idea of claim 1 on a non-transitory computer readable medium is indicative that the judicial exception has not been integrated into a practical application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, 12, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koeppel (German Patent Application Publication DE102004012501).
Regarding claim 1, Koeppel teaches a navigation map evaluation method, comprising: 
acquiring a travelling simulation video, wherein the travelling simulation video is: a simulation video that simulates a user travelling on a road section to be tested according to a navigation prompt of a first map, and the travelling simulation video comprises: a navigation simulation image of the first map at each location point on the road section to be tested (Paragraph 0009 Synchronously thereto, the optical data (video films, possibly with sound, etc.) and/or acoustic data, which may possibly be determined during the reference travel, can be reproduced by the simulation system during the simulation run, as a result of which an assignment of the driving instructions to the real driving situations of the reference journey is made possible during the simulation run.); 
acquiring a real environment image of each location point on the road section to be tested (Paragraph 0007 In addition to the sensor data, optical data and/or acoustic data can optionally be determined and recorded as reference data in addition to the sensor data, which data are preferably brought into agreement with the sensor data (synchronized).); 
generating a linkage video according to the navigation simulation image and the real environment image of each location point on the road section to be tested, wherein different frame images of the linkage video comprise: navigation simulation images and real environment images at different location points on the road section to be tested (Paragraph 0011 In order to evaluate the simulation result, the reference data are compared with the simulation data, for example by parallel representation of corresponding optical data on a screen and/or within the scope of an automatic evaluation by automated optical comparison methods, for example by means of image recognition methods and/or image overlay methods ("video overlay") and/or differential image formation methods.); and 
determining navigation performance of the first map according to the linkage video (Paragraph 0011 In order to evaluate the simulation result, the reference data are compared with the simulation data, for example by parallel representation of corresponding optical data on a screen and/or within the scope of an automatic evaluation by automated optical comparison methods, for example by means of image recognition methods and/or image overlay methods ("video overlay") and/or differential image formation methods.).
Regarding claim 5, Koeppel teaches wherein the acquiring a travelling simulation video comprises: triggering an element representing the user on the first map to drive on a navigation path of the first map at a preset speed, so that an electronic device generates the simulation video that simulates the user travelling on the road section to be tested according to the navigation prompt of the first map (Paragraph 0009 The control signals required for the simulation run as input signals of the navigation system are generated on the basis of the control data by means of suitable devices of the simulation system; in particular… the speed signals required for determining the speed of the motor vehicle, for example by means of analog or digital simulated wheel pulses… Synchronously thereto, the optical data (video films, possibly with sound, etc.) and/or acoustic data, which may possibly be determined during the reference travel, can be reproduced by the simulation system during the simulation run, as a result of which an assignment of the driving instructions to the real driving situations of the reference journey is made possible during the simulation run.); and recording a screen of the electronic device to obtain the travelling simulation video (Paragraph 0009 The course of the simulation run can be recorded and documented with the aid of optical and/or acoustic devices (in particular camera and microphone) attached to the simulation system.).
Regarding claim 6, Koeppel teaches wherein: the travelling simulation video is: a simulation video that simulates the user travelling on the road section to be tested according to a navigation prompt of a second map, and the travelling simulation video further comprises: a navigation simulation image of the second map at each location point on the road section to be tested; the different frame images of the linkage video comprise: navigation simulation images of the first map, navigation simulation images of the second map and the real environment images corresponding to different location points (Paragraph 0012 Different navigation systems (example navigation systems of different manufacturers) can be tested and compared with one another with regard to functionality and/or functional scope and/or innovations. [i.e. the evaluation can be determined for multiple maps and compared]). 
Regarding claims 8, 12, and 13 these claims are commensurate in scope with claims 1, 5, and 6 with the exception that claim 8 and its dependent claims are directed towards an apparatus that performs the method rather than the method itself.  Koeppel teaches a navigation map evaluation apparatus, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein: the memory stores thereon instructions executable by the at least one processor (FIG, 2 Simulation System 30).  Therefore, the rejection set forth above for claims 1, 5, and 6 can also be applies to claims 8, 12, and 13.
Regarding claims 15 and 19, these claims are commensurate in scope with claims 1 and 5 with the exception that claim 15 and its dependent claims are directed towards a non-transitory computer readable storage medium storing the method rather than the method itself.  Koeppel teaches a non-transitory computer-readable storage medium storing thereon computer instructions which are used to cause an electronic device to carry out a method (FIG, 2 Data Memory 2, Simulation System 30).  Therefore, the rejection set forth above for claims 1 and 5 can also be applies to claims 15 and 19.
Regarding claim 20, this claim is commensurate in scope with claim 1 with the exception that claim 20 is directed towards a computer program product containing the method rather than the method itself.  Koeppel teaches a computer program product, when the computer program product runs on an electronic device, causes the electronic device to carry out a method (FIG, 2 Data Memory 2, Simulation System 30).  Therefore, the rejection set forth above for claim 1 can also be applies to claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9, 10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel in view of Han (U.S. Patent Application Publication 2018/0158206).
Regarding claims 2, 9, and 16, Koeppel teaches the method/systems of claims 1, 8, and 15 as set forth in the rejections above.  
However, Koeppel does not teach wherein the determining navigation performance of the first map according to the linkage video comprises: determining evaluation result of navigation simulation image comprised in each frame image in the linkage video to obtain multiple evaluation results; determining a problem level of each evaluation result of the multiple evaluation results, wherein the problem level is used to indicate a degree of accuracy of a navigation prompt corresponding to the navigation simulation image; and determining the navigation performance of the first map according to the problem level of each evaluation result of the multiple evaluation results.
Han, in the same field of endeavor, teaches wherein the determining navigation performance of the first map according to the linkage video comprises: determining evaluation result of navigation simulation image comprised in each frame image in the linkage video to obtain multiple evaluation results (Paragraph 0044 ...after obtaining the road network map with the fitted 3D point cloud road image, a differential between the actual coordinate of a map element of the 3D point cloud road image in the road network map with the fitted 3D point cloud road image and a map coordinate of the map element in the road network map may be calculated.); determining a problem level of each evaluation result of the multiple evaluation results, wherein the problem level is used to indicate a degree of accuracy of a navigation prompt corresponding to the navigation simulation image (Paragraph 0047 When the differential is less than or equal to the preset threshold, this indicates that the actual coordinate coincides with the map coordinate or an overlapping region is greater than a certain threshold, that is, the map data accuracy conforms to the requirement, and thus the high-precision map may be determined as being accurate.); and determining the navigation performance of the first map according to the problem level of each evaluation result of the multiple evaluation results (Paragraph 0050 In response to the foregoing differential including the Euclidean distance, the angle differential in the vector direction and the height differential in the world coordinate system, when each item is respectively less than or equal to the accurate threshold of the each item, the high-precision map is determined as being accurate.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koeppel with the teachings of Han, which determines navigation performance of the map by evaluating each point cloud image (i.e. frame) for performance, and determining an overall navigation performance level of the map in order to provide better efficiency and accuracy in determining navigation performance levels of a map (See Han Paragraph 0055 In this way, verification of coordinates of a high-precision map may be implemented, the efficiency in verifying whether there is a difference between road information of the high-precision map and the actual road may be improved, a verification error caused by manual verification can be avoided, and the accuracy in verifying the high-precision map may be improved.). 
Regarding claims 3, 10, and 17, Koeppel in view of Han teaches the method/systems of claims 2, 9, and 16 as set forth in the rejection above.  
Koeppel further teaches wherein the determining evaluation result of navigation simulation image comprised in each frame image of in the linkage video to obtain multiple evaluation results comprises: determining real map data of a location point corresponding to a first image for a real environment image comprised in the first image in the linkage video, wherein the first image is any one image comprised in the linkage video (Paragraph 0007 The optical data can be determined and recorded, for example, by recording time-synchronous video films (brought into agreement with the sensor data in time) with corresponding sound during the reference journey, for example by recording the route of the motor vehicle from the point of view of the driver of the motor vehicle and/or by recording specific operating elements, in particular a screen and/or combination instrument of the motor vehicle, which is used as a display unit of the navigation system.); and determining whether a navigation prompt corresponding to the navigation simulation image comprised in the first image is correct according to the real map data, to obtain an evaluation result of the first image (Paragraph 0023 For the more detailed evaluation, synchronization of the optical data 16 with the optical simulation data 61 can be carried out on the basis of an indexing taking place on the basis of trigger points 63 (for example generated and reproduced); these example prominent positions 65 (for example intersections, branches or inlets etc.) during the reference travel can be recorded and stored as acoustic data 17 during the reference travel and stored later as acoustic markers 64 when creating the simulation data 60. When comparing with the simulation data 60, an indexing and/or an easier selection of specific driving situations or route sections on the map 71 displayed on the basis of the simulation data 60 in the display device 70 can be carried out via the trigger points 63 or the prominent positions 65.).
Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel in view of Ellanti (U.S. Patent Application Publication 2012/0078508).
Regarding claims 4, 11, and 18, Koeppel teaches the method/systems of claims 1, 8, and 15 as set forth in the rejections above.  
However, Koeppel does not teach wherein after the generating a linkage video according to the navigation simulation image and the real environment image of each location point on the road section to be tested, the method further comprises: when a navigation prompt corresponding to navigation simulation image of a first location point on the road section to be tested comprises voice navigation, converting the voice navigation into a text; and adding the text to an image corresponding to the first location point in the linkage video.
Ellanti, in the same field of endeavor, teaches wherein after the generating a linkage video according to the navigation simulation image and the real environment image of each location point on the road section to be tested, the method further comprises: when a navigation prompt corresponding to navigation simulation image of a first location point on the road section to be tested comprises voice navigation, converting the voice navigation into a text (Paragraph 0036 The first device 102 can use a conversion means such as a speech recognition means or a data conversion means to convert the audio segment 210 into a text segment 212. The text segment 212 is defined as a text version of at least a portion of the audio segment 208 or any audio information.); and adding the text to an image corresponding to the first location point in the linkage video (Paragraph 0039 The display interface 202 can display a route 218 between a user location 220 and the destination 222… The display interface 202 can also display information related to the audio segment 210, the text segment 212, or the information segment 214.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koeppel with the teachings of Ellanti, which converts voice navigation into text and displays the text on the navigation display interface in order to provide the user of a navigation system more ways to interact with the system than would otherwise be available (See Ellanti Paragraph 0004 While the navigation information can be displayed in any number of ways most users use a map mode, which causes a map to be displayed on the screen of the personal navigation device, indicating the location of the device on the map. However, users continue to look for ways to interact with navigation and location based devices.). 
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel in view of Haug (German Patent Application Publication DE102007009975).

Regarding claims 7 and 14, Koeppel teaches the method/systems of claims 1, and 8 as set forth in the rejections above.  Koeppel further teaches wherein before the acquiring a travelling simulation video, the method further comprises: acquiring multiple start points and end points within a target area, wherein the target area belongs to an area covered by the first map; and clustering the multiple start points and end points to obtain a set of road sections, the set of road sections comprises a plurality of road sections to be tested (Paragraph 0023 For the more detailed evaluation, synchronization of the optical data 16 with the optical simulation data 61 can be carried out on the basis of an indexing taking place on the basis of trigger points 63 (for example generated and reproduced); these example prominent positions 65 (for example intersections, branches or inlets etc.) during the reference travel can be recorded and stored as acoustic data 17 during the reference travel and stored later as acoustic markers 64 when creating the simulation data 60. When comparing with the simulation data 60, an indexing and/or an easier selection of specific driving situations or route sections on the map 71 displayed on the basis of the simulation data 60 in the display device 70 can be carried out via the trigger points 63 or the prominent positions 65.).  
However, Koeppel does not teach wherein the number of navigation requests for each road section to be tested in the plurality of road sections to be tested exceeds a preset threshold, and the road sections to be tested of the set of road sections evenly distribute in the target area.
Haug, in the same field of endeavor, teaches a system for testing a navigation system using testing wherein the system requires that the navigation system’s digital map covers a certain area in order to successfully evaluate the navigation system (Page 3 line 16 Parallel (preferably, but not mandatory simultaneously) is a second (specially calibrated) navigation system as a reference whose digital map covers at least all areas of the digital card of the to be tested Navigation system covers and all for the route calculation, route selection and route evaluation contains necessary information, e.g. highly accurate Geometry, complex intersections, height profiles, number of lanes, aerial photographs, Turning restrictions, speed limits, travel restrictions, temporary Blocking etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Koeppel with the teachings of Haug, which teaches that the system requires that the navigation system’s digital map covers a certain area in order to successfully evaluate the navigation system in order to ensure that the system can be qualified for navigation in a large enough area.

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Chen – Chinese Patent Publication CN108989726
O’Shea – U.S. Patent Application Publication 2010/0268459
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666